Case 2:21-cv-01207-NR Document1 Filed 09/10/21 Page 1 of 2

 

AO 240 (Rev. 67/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form) Fe I Ee D
UNITED STATES DISTRICT COURT SEP 70 2021
for the
Western District of Pennsylvania [~| CLERK U.S. DISTRICT COURT

WEST. DIST. OF PENNSYLVANIA

 

 

Roxanne Scott, Pro Se )
Plaintiff/Petitioner )
v. ) Civil Action No. A'AVCN IAD T
CVS ) ;
Defendant/Respondent )

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1. If incarcerated. 1 am being held at: N/A

If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any

institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

2. [fnot incarcerated. Yf1 am employed, my employer’s name and address are:

N/A. Seeking employment. Last employed during 2020-2021 school year as a Facilitator at a Pittsburgh Public School
Learning HUB.

My gross pay or wages are: § 0.00 , and my take-home pay or wages are: $ 0.00 per
(specify pay period)

 

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment O Yes O No
(b) Rent payments, interest, or dividends O Yes No
(c) Pension, annuity, or life insurance payments O Yes No
(d) Disability, or worker’s compensation payments Ol Yes 1 No
(e) Gifts, or inheritances O Yes O No
(f} Any other sources W Yes O No

Ifyou answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.

Federal stimulus Approx. $2800 (we got two payments | think), 2020 tax refund approx $3500 and monthly adoption
stipend of approx $660/mo since end of employment - until | find work. The only one expected to continue is stipend.
Case 2:21-cv-01207-NR Document1 Filed 09/10/21 Page 2 of 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

4. Amount of money that I have in cash or in a checking or savings account: $ 250.00 .

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or

‘thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate
value):

2014 Mazda 3

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (descrihe and provide
the amount af the monthly expense):

Have COVID rent assistance through September 2021. After that Rent is $600 /mo
Pay light and gas - approx $75 each per month

Renters insurance $26/mo

Car insurance $114/mo

Internet $180/mo (due to school age child in home)

Cell phone $56/mo

7. Names (or, if under 18, initials only) of ali persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

AS. , Parent, 100%

8. Any debts or financial obligations {Gree the amounts owed and to whom they are payable):
Student Loans which | believe remain on hold due to pandemic. Approximately $9500 still due with monthly
payments of approx $4120/mo normally

Declaration: { declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

Date: 09/03/2021 Aw) Voth { VX

\ Applicant 'S Signature “Vy

Roxanne Scoit, Pro Se
Prinied name

LAD WAS FLOUR
